President.
Is this evidence offered in support of the plea or set-off?
Goodenow. — We offer the evidence under the plea of non est factum.
President. — You admit this note to have been good and valid in its creation, and rely, in your defence, on evidence that it has been paid. Such evidence cannot be received under this issue. The plea denies the execution of the note, and’is notice to the plaintiff to come prepared on that point — but it is no notice whatever, to him, that you intend to prove a payment. If your payment is within either branch of the notice of set-off, proceed with the evidence of it; if it is not, it cannot be received.
Yerdict for plaintiff.